Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/10/2022 has been entered.

Status of Claims
Claims 1 and 9 have been amended in the response filed 6/10/2022.
Claims 6, 14, and 16-20 have been cancelled.
Claims 2-5, 7-8, 10-13, and 15 remain in a previous presentation.
Claims 1-5, 7-13, 15, and 21 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-5, 7-13, 15, and 21 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claims 1 recites: A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the non-transitory storage medium storing:
a medical ontology of clinical concepts;
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for displaying, on a graphical user interface (GUI), text segments of the medical reports with natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts clustered according to categories from the medical ontology;
instructions for building and displaying on the (GUI) a root region structured as a ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures;
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified;
instructions for building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category, the children concept ring or arc including text not visible to the user until the user provides the user selection of the arc segment representing the clinical concept category to display the text to the user;
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified; and
instructions for building and displaying, adjacent the children concept ring or arc, an interactive timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the interactive timeline corresponds to a course of treatment of a particular disease.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to view clinical information in an arc or ring format. 
Independent claim 9 contains nearly identical limitations, and is similarly rejected. Dependent claims 2-5, 7-8, 10-13, and 15 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-5, 7-8, 10-13, and 15 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the non-transitory storage medium storing:
a medical ontology of clinical concepts;
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for displaying, on a graphical user interface (GUI), text segments of the medical reports with natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts clustered according to categories from the medical ontology;
instructions for building and displaying on the (GUI) a root region structured as a ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures;
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified;
instructions for building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category;
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified; and
instructions for building and displaying, adjacent the children concept ring or arc, an interactive timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the interactive timeline corresponds to a course of treatment of a particular disease.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-5, 7-13, and 15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface,” “instructions for,” and “on a graphical user interface (GUI),” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d).
see, e.g., page 5 of the present Specification: computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.
see, also, page 9 of the present Specification: It will be further appreciated that the techniques disclosed herein may be embodied by a non-transitory storage medium storing instructions readable and executable by an electronic data processing device (such as the computer 100) to perform the disclosed techniques. Such a non-transitory storage medium may comprise a hard drive or other magnetic storage medium, an optical disk or other optical storage medium, a cloud-based storage medium such as a RAID disk array, flash memory or other non-volatile electronic storage medium, or so forth.

Extra-solution Activity/Data Gathering – for example, the recitation of “instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified,” and “instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified” which amounts to receiving or transmitting data over a network, see MPEP 2106.04(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures,” and “the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category,” and “wherein the timeline corresponds to a course of treatment of a particular disease,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142 and U.S. Patent Publication No. 2018/0043182 to Wu at para. 0097 disclosing a non-transitory storage medium
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 disclosing the graphical user interface
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “storing instructions”
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites “receiving via the user input device.”
Dependent Claims 2-5, 7-8 and 10-13, 15, and 21 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “display” feature of dependent Claims 2-4, 7, 8, and 12), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 5, 10, 11, 13, 15, and 21).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-5, 7-13, 15, and 21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 15, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”) in further view of "Mapping of IFCC-IUPAC Laboratory Coding System to SNOMED CT" to De Gruyter (“De Gruyter”)

Regarding claim 1, Sasai discloses: 
non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the non-transitory storage medium storing: (para. 0075: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information)
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports; (para. 0063: a report is input, construed as annotating, to a screen with reference to the diagnosis information 210, construed as associating clinical concepts)
instructions for displaying, on a graphical user interface (GUI), text segments of the medical reports (para. 0214, Fig. 23: a display screen showing segments of a medical report including text segments) with natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts (paras. 0058 and 0111: the system interprets “data of a natural sentence,” and uses natural language processing of the report data) clustered according to categories; (para. 0214, Fig. 23: remarks, which are text segments, are clustered around an associated medical image, see also Fig. 27 and para. 0253)
instructions for building and displaying on the (GUI) (para. 0064: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30), wherein the plurality of clinical concept categories comprise clinical findings (para. 0126: the radiological report includes basic findings), symptoms (para. 0060: attribute information such as an ordered/requested matter), diagnoses (para. 0063: diagnosis information 210), medical procedures (para. 0060: a list of tests conducted), and body structures; (para. 0060: a region, such as a body region, to be tested)
instructions for receiving via a user input device operating on the displayed root concepts a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified; (paras. 0063 – 0064: an input, such as a radiological report, is input to the system, and the diagnosis information DB 210, construed as clinical concept categories, is identified)
instructions for building and displaying a children concept expanding the user-selected clinical concept category, the children concept including segments representing clinical concepts of the user-selected clinical concept category, (para. 0089: a report image, construed as a child concept, is created and displayed based on the diagnosis information DB 210, construed as presenting clinical concepts of the user-selected clinical concept category) the children concept ring or arc including text not visible to the user until the user provides the user selection of the arc segment representing the clinical concept category to display the text to the user; (para. 0199: the physician can click on one of a plurality of images (which are the report images construed as the child concept), which brings up a command list, which was not visible to the user until the user clicked on the image)
instructions for receiving via the user input device operating on the displayed children concept a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified (para. 0068: a new radiological report and data indicative of the new radiological report is input, construed as a user selection of an arc segment representing a clinical concept, and the data is added to the diagnosis information DB 210, construed as identifying a clinical concept); and
Sasai does not explicitly recite, but Robb teaches that it is old and well known in the art of healthcare to include a wheel structure in a graphical user interface (Robb, para. 0033, Fig. 2: the reference teaches a graphic containing inner and outer rings); 
a root region structured as a ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories (Robb, para. 0034, Fig. 3A: the arc segments, such as RU and RM, are ring shaped and correspond to clinical concept categories, such as lung capacity and tissue type), 
ring or arc including arc segments; a ring or arc at least partially encircling the root concepts ring or arc (Robb, para. 0038 and Fig. 6: the system includes displaying a ring including concentric circles, construed as a ring or arc at least partially encircling the root concepts ring or arc); and 
instructions for building and displaying, adjacent the children concept ring or arc, an interactive (Robb, para. 0036: portions of the glyph can be selected, making then interactive, to present certain positions of a scan) timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept (Robb, paras. 0033 and 0036 - 0038 and Figs. 4B, 5, and 6: the glyphs include arc segments (see, para. 0033), which display patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports), wherein the interactive timeline corresponds to a course of treatment of a particular disease (Robb, para. 0038; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the claimed graphical user interface including the wheel structure and arc segments and an interactive timeline corresponding to a course of treatment as taught by Robb, as a matter of preference and in order to improve user interaction and data display.
Sasai does not explicitly recite, but De Gruyter teaches that it is old and well known in the art of healthcare to include a medical ontology of clinical concepts; (De Gruyter: clinical concepts are part of the laboratory coding system)
De Gruyter teaches that it is old and well known in the art of healthcare to include categories from the medical ontology (De Gruyter: the system includes different categories of laboratory coding)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Sasai and Robb to include a medical ontology composed of clinical concepts, as taught by De Gruyter, to improve medical coding and identify concepts and medical terminology.

Regarding claim 2, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the arc segments represent medical reports annotated with the user-selected clinical concept that display at least a portion of a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. 0063: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite wherein the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc. 
Robb teaches that it is old and well known in the art of healthcare that the interactive timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc (Robb, para. 0038 and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc, as taught by Robb, in order to provide additional data to users for clinical decision-making.

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for receiving via the user input device operating on the interactive timeline, a user selection of an arc segment or block representing a medical report whereby a user-selected medical report is identified (Sasai, 0185: displaying a user selected detail, such as a classification representing a plurality of basic findings); and 
instructions for displaying the user-selected medical report in a pop-up window (Sasai, 0185: displaying the selected detail in a popup list, construed as a pop-up window).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical reports include radiology reports (Sasai, para. 0075: the system receives input of a new radiological report).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
after building and displaying the children concept ring or arc instructions for expanding the user-selected clinical concept category (Sasai, paras. 0063 – 0064: a radiological report is input to the diagnosis information DB 210, construed as a clinical concept category), receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment of the children concept ring or arc whereby a user-selected intermediate clinical concept is identified for further expansion (Sasai, para. 0185: a user select selects a phase, construed as a user selection, causing the selected desired phrase to fill in a blank, construed as a clinical concept for further expansion); and
instructions for building and displaying a children concept ring or arc expanding the user-selected intermediate clinical concept (Sasai, para. 0186: a sentence model of remarks in a radiological report is displayed in a support template, construed as building and displayed a child concept).
Sasai does not explicitly recite, but Robb teaches that it is old and well known in the art of healthcare to include a user selection of an arc segment (Robb, para. 0033: a user selects a view of an arc or segment, such as color coding to present orthogonal positions in the volumetric scan that best represent a selected tissue type); and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept (Robb, para. 0038 and Fig. 6: clinical concepts, such as lung data, is displayed on a ring including concentric circles, construed as a clinical concepts encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include a user selection of an arc segment; and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for displaying the children concept with an end terminating in a scroll icon; and (Sasai, para. 0163: the command display area A10 incudes icons, construed as a scroll icon, for entering a command and constructing a report)
in response to user activation of the scroll icon via the user input device, instructions for scrolling the children concept to display at least one additional segment representing at least one additional clinical concept of the user-selected clinical concept category (Sasai, para. 0163: the newly constructed report is generated with new report data, construed as least one additional clinical concept). The method of Sasai discloses a children concept expanding the user-selected intermediate clinical concept (Sasai, para. 0186). 
Sasai does not explicitly recite, but Robb teaches that it is old and well known in the art of healthcare to include a ring or arc as an arc, a ring or arc in the display including an icon for displaying data (Robb, para. 0033 and Fig. 2: clinical concepts, such as lung data, is displayed on a ring including an icon, which can be selected to display additional data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include a ring or arc as an arc, a ring or arc in the display including an icon for displaying data, as taught by Robb, as a matter of preference and in order to improve user interaction and data display.

Regarding claim 9, Sasai discloses:
An electronic device configured to display medical information including building a root region and outwardly expanding regions, the electronic device comprising (para. 0075: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information):
a user input device (para. 0070: the system includes a report input device 30, construed as a user input device)
an electronic processor programmed to: (para. 0070: the system a program stored on a hard disk, which executes the program, construed as an electric processor)
build and display on a graphical user interface (GUI) a root region including icons representing a plurality of clinical concept categories (para. 0064: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30, and para. 0163: the command display area A10 incudes icons, construed as a root region for entering a command and constructing a report), and the plurality of clinical concept categories comprise clinical findings (para. 0126: the radiological report includes basic findings), symptoms (para. 0060: attribute information such as an ordered/requested matter), diagnoses (para. 0063: diagnosis information 210), medical procedures (para. 0060: a list of tests conducted), and body structures (para. 0060: a region, such as a body region, to be tested)
build and display on the GUI a first outwardly expanding region at least partially surrounding the root region and including icons representing clinical concepts of a user-selected clinical concept category selected via the user input device from the root region, (para. 0089: a report image, construed as a outwardly expanding region, is created and displayed, construed as built and displayed on a display device, based on the diagnosis information DB 210, and para. 0163: the command display area A10 incudes icons) the first outwardly expanding region including text not visible to the user until the user provides the user selection of the arc segment representing the clinical concept category to display the text to the user (para. 0199: the physician can click on one of a plurality of images (which are the report images construed as the outwardly expanding region), which brings up a command list, which was not visible to the user until the user clicked on the image) 
text segments of the medical reports are displayed (para. 0214, Fig. 23: a display screen showing segments of a medical report including text segments) with natural language processing (NLP) and regular expressions to associate the text segments with clinical concepts (paras. 0058 and 0111: the system interprets “data of a natural sentence,” and uses natural language processing of the report data) clustered according to categories; (paras. 214, Fig. 23: remarks, which are text segments, are clustered around an associated medical image, see also Fig. 27 and para. 0253)
The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite the first region at least partially surrounding the root region; build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region. 
Robb teaches that it is old and well known in the art of healthcare that shaped as a ring (Robb, para. 0033, Fig. 2: rings/concentric circles);
wherein each arc segment of the ring corresponds to a respective clinical concept category of the plurality of clinical concept categories (Robb, para. 0034, Fig. 3A: the arc segments, such as RU and RM, correspond to clinical concept categories, such as lung capacity and tissue type);
the first region at least partially surrounding the root region (Robb, paras. 0033 and 0036 - 0038 and Figs. 4B, 5, and 6: the system teaches a glyph scheme, which includes developing new arc segments (see, para. 0033), and the rings include concentric circles, construed as at least partially surrounding the root region); and 
build and display, on the GUI, an interactive timeline (Robb, para. 0036: portions of the glyph can be selected, making then interactive, to present certain positions of a scan) including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region (Robb, para. 0038 and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a second outwardly expanding region including icons representing clinical concepts or medical reports), wherein the icons correspond to a course of treatment of a particular disease (Robb, para. 0038; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first region at least partially surrounding the root region; and build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region, as taught by Robb, as a matter of preference and in order to improve user interaction and data display.
Sasai does not explicitly recite, but De Gruyter teaches that it is old and well known in the art of healthcare to include categorizing according to categories from Systematized Nomenclature of Medicine—Clinical Terms (SNOMED CT) or RadLex; (De Gruyter: a laboratory coding system is coded to SNOMED CT)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Sasai and Robb to include categorizing according to categories from Systematized Nomenclature of Medicine—Clinical Terms (SNOMED CT), as taught by De Gruyter, to improve medical coding and identify concepts and medical terminology.

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite wherein the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports. 
Robb teaches that it is old and well known in the art of healthcare to include the interactive timeline is a straight, vertical timeline of icons representing medical reports (Robb, para. 0038 and Fig. 6: the glyphs shown in Fig. 6 are laid out in a straight, vertical configuration and include associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 11, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite wherein the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region. 
Robb teaches that it is old and well known in the art of healthcare to include the interactive timeline is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the first (Robb, para. 0038 and Fig. 6: a montage of glyphs, including a first glyph) outwardly expanding region (Robb, para. 0038 and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the interactive timeline includes an icon representing a medical report by displaying in the icon a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. 0063: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210, and para. 0163: the command display area A10 incudes icons). As discussed above, Robb teaches the interactive timeline. 

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite wherein the first outwardly expanding region is ring or arc region. 
Robb teaches that it is old and well known in the art of healthcare to include the first outwardly expanding region is ring or arc region (Robb, para. 0038 and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first outwardly expanding region is ring or arc region, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 21, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Sasai does not explicitly recite, but De Gruyter teaches that it is old and well known in the art of healthcare to include wherein the medical ontology of clinical concepts comprises the Systematized Nomenclature of Medicine—Clinical Terms (SNOMED CT) ontology or the RadLex; (De Gruyter: a laboratory coding system is coded to SNOMED CT)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Sasai and Robb to include Systematized Nomenclature of Medicine—Clinical Terms (SNOMED CT), as taught by De Gruyter, to improve medical coding and identify concepts and medical terminology.

Claim 15, as can best be understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”) in further view of "Mapping of IFCC-IUPAC Laboratory Coding System to SNOMED CT" to De Gruyter (“De Gruyter”) in further view of U.S. Patent Publication No. 2009/0299645 to Colby, et. al., (“Colby”). 

Regarding claim 15, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. 0075); and displaying such information (Sasai, para. 0064). However, the method of Sasai does not explicitly recite wherein the root region comprises a square region. 
Colby teaches that it is old and well known in the art of healthcare to include the root region comprises a square region (Colby, paras. 0414: data can be displayed as squares, construed as a measurements interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the root region comprises a square region, as taught by Colby, in order to improve user interaction and data display.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 6/10/2022, with respect to the 35 USC § 101 rejection of Claims 1-5, 7-13, and 15 have been considered but are not persuasive. 
Applicant’s argues that the claims improve the functioning of a computer by improving the display of the claimed electronic device. Any reduced burden is not a technical improvement, but a result of using less pixels for a circular vs rectangular display. For example, a screen that is 10" is going to be less burden/use less processing power, than a 20" screen. 
For the reasons set forth in the 35 USC § 101 rejection of claims 1-5, 7-13, and 15 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 6/10/2022, with respect to the 35 USC § 103 rejection of Claims 1-5, 7-13, and 15 have been considered but are not persuasive.
Applicant argues that the newly added claims amendments distinguish the claims from the art of record. The amendments have been addressed above. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-5, 7-13, and 15 above, the references cited in the rejection render amended claims 1-5, 7-13, 15, and 21 obvious under 35 USC § 103. Applicant’s arguments are not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686